OPINION — AG — ** CONSTITUTIONALITY — SPECIAL LAW ** IF A COUNTY ATTORNEY OF A COUNTY COMING WITHIN THE PURVIEW OF SENATE BILL NO. 470 ELECTS OR DECIDES, IN HIS DISCRETION, TO FILE IN THE OFFICE OF COUNTY CLERK THE "WRITTEN ACCEPTANCE" REFERRED TO IN SECT. 3 (COMPENSATION FOR THE ADDITIONAL AND NON GERMANE DUTIES IMPOSED BY THIS ACT; PAYABLE FROM THE COURT FUND), IT WILL THEREUPON BECOME HIS DUTY TO WRITE ANY OPINION COMING WITHIN THE PURVIEW OF SECT. 2 THAT HE MAY BE THEREAFTER DULY REQUESTED BY THE GOVERNING BOARD OF A CITY (MUNICIPALITY) TO WRITE, AND HE WILL BE ENTITLED TO RECEIVE, FROM AND AFTER THE DATE OF SAID FILING, AND ADDITIONAL SALARY OF $2,000 PER ANNUM, PAYABLE MONTHLY, FROM THE COURT FUND OF THE COUNTY, AND THIS IS TRUE WHETHER OR NOT ANY SUCH OPINION IS REQUESTED. (WRITTEN OPINIONS, COMPOSE OPINIONS) CITE: 19 O.S. 179.7 [19-179.7], ARTICLE V, SECTION 32, ARTICLE V, SECTION 46, ARTICLE V, SECTION 59 (FRED HANSEN)